 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,             )                 3:73-cv-00127-MMD-WGC
                                           )
 9                Plaintiff,               )                 ORDER DISCONTINUING SERVICE
                                           )                 BY POSTCARD NOTICE
10   WALKER RIVER PAIUTE TRIBE,            )
                                           )
11                Plaintiff-Intervenor,    )
             vs.                           )
12                                         )
     WALKER RIVER IRRIGATION               )
13   DISTRICT, a corporation, et al.,      )
                                           )
14                Defendants.              )
     ______________________________________)
15
16          On October 17, 2014, the Court entered the Superseding Order Regarding Service and Filing
17   in Subproceeding C-125-B On and By All Parties (ECF No. 2100) (the “Superseding Order”). Pursuant
18   to the Superseding Order, the Court established the manner in which Motions, Papers, and Documents
19   filed with the Court were to be served and the manner in which Unrepresented Parties may file
20   documents herein. Among other things, the Superseding Order allowed Unrepresented Parties to elect
21   to receive service in this matter by electronic service or by postcard notice as provided in paragraphs 17
22   through 20 of the Superseding Order.
23          Since issuing the Superseding Order, the Court has observed the service process established
24   under the order. Because of the unique circumstances of this case, and for the reasons expressed herein,
25   the Court has determined that service by postcard notice should be discontinued, except as expressly
26   authorized on a case by case basis by a separate order of the Court. Unrepresented Parties who
27   previously elected service by postcard notice must either provide the Court with an email address for
28   electronic service, or they shall be deemed to have consented to receive service and subsequent notice
 1   of all filings by taking the responsibility to check the public website established and maintained by the
 2   Court described in the Superseding Order and in this Order.
 3          Throughout this Order, the following definitions shall apply:
 4          “Represented Party” means a party who has been served, who has filed a Notice of Appearance
 5   and Intent to Participate, and who is represented by an attorney.
 6          “Unrepresented Party” means a party who has been served and who previously filed a Notice
 7   of Appearance and Intent to Participate, but who is not represented by an attorney.
 8                      ATTENTION – ACTION BY YOU MAY BE NECESSARY
 9          As a result of the Superseding Order, numerous Unrepresented Parties elected to receive service
10   in this matter by postcard notice. For those Unrepresented Parties who elected to receive service by
11   postcard notice, the Court has directed that these Unrepresented Parties will be mailed a paper copy of
12   this order to their last known address.
13          In this Order Discontinuing Service by Postcard Notice, the Court is ordering that every
14   Unrepresented Party who previously elected to receive service by postcard should complete and return
15   the attached form titled: Notice of Email Address or, in the alternative, Declaration of Hardship.
16   Through this form, each Unrepresented Party who previously elected to receive service by postcard
17   must provide an email address for purposes of receiving service by electronic mail. In the alternative,
18   the Unrepresented Party may attempt to establish unique circumstances that make electronic service an
19   impossibility or an undue hardship. Subsequently, the Court shall take up claims of individual
20   circumstances/hardship on a case-by-case basis. The failure to return the “Notice” shall be interpreted
21   by the court that the unrepresented party consents to receive service and subsequent of all future filings
22   as provided in paragraph 7 herein.
23                                              BACKGROUND
24          As expressed previously in the Superseding Order, the Court continues to be concerned with the
25   need for an effective, efficient, and inexpensive method for the Court, as well as all parties, to serve
26   papers on Unrepresented Parties, and conversely to allow Unrepresented Parties to serve papers that
27   they may file. Although the Court is concerned with, among other things, the cost to the judiciary of
28   mailing paper copies, of greatest concern to the Court is that the cost of requiring every party to serve

                                                         2
 1   Unrepresented Parties who previously elected service by postcard notice will unfairly impede the
 2   participation of all parties to this matter, whether represented or unrepresented. The Court has observed
 3   the cumbersomeness, confusion, and expense associated with the postcard notice process. Therefore,
 4   based upon reflection and examination of proceedings since issuance of the Superseding Order, the
 5   Court has concluded that service by postcard notice is an unnecessary expense to all parties and the
 6   Court and the procedure should be discontinued (with limited possible exceptions based on established,
 7   individual, unique circumstances).
 8                                    FINDINGS AND CONCLUSIONS
 9          Accordingly, and based upon the foregoing, the Court finds that service on Unrepresented
10   Parties by postcard notice should be discontinued except as might be stated in a subsequent, separate
11   order as to the specific circumstances of an Unrepresented Party.
12                                                  ORDER
13          NOW, THEREFORE, IT IS HEREBY ORDERED:
14   Continued Maintenance of the Public Website:
15          1.      As specified in the Superseding Order, the Clerk of the Court has established
16   and will continue to maintain a website that is separate from the Court’s official docket and available
17   to the public, on which the Clerk has and will post Orders and other filings of this subproceeding,
18   3:73-cv-00127-MMD-WGC.
19          2.    This     separate       public    website      may     be    accessed      directly      at:
20   https://ecf.nvd.uscourts.gov/casedisplay or by selecting “Walker River” on the District of Nevada’s
21   official website (www.nvd.uscourts.gov).
22   Service of This Order Discontinuing Service by Postcard Notice:
23          3.      The Court shall serve this Order Discontinuing Service by Postcard Notice through the
24   CM/ECF system on all Represented Parties. In addition, the Court shall send email notice of this Order
25   Discontinuing Service by Postcard Notice electronically to all Unrepresented Parties who have
26   previously consented to such service and provided the Court with an email address for such service.
27          4.      The Court shall serve this Order Discontinuing Service by Postcard Notice by first-class
28   mail on all Unrepresented Parties who previously elected service by postcard notice. The Court shall

                                                        3
 1   serve such Unrepresented Parties at their last known address as reflected by the Court-maintained list
 2   of addresses and any recent correspondence with such Unrepresented Parties previously electing
 3   service by postcard notice. Such service of the Order shall also include the Notice of Email Address
 4   or, in the Alternative, Declaration of Hardship form in substance as attached hereto as Exhibit A.
 5   Action by Unrepresented Parties Previously Electing Service by Postcard Notice:
 6           5.      An Unrepresented Party who previously elected service by postcard notice within
 7   sixty (60) days of service of this Order Discontinuing Postcard Notice on such an Unrepresented Party
 8   by the United States, must complete and return to the Court the attached Notice of Email Address or,
 9   in the alternative, Declaration of Hardship. The completed form must be received by the Court no
10   later than May 7, 2019. The form must be mailed to:
11                   U.S. District Court Clerk, Attn. 3:73-cv-00127-MMD-WGC Notice Clerk
                     Bruce R. Thompson Courthouse
12                   400 S. Virginia Street, Room 301
                     Reno, Nevada 89501
13
             An Unrepresented Party consenting to electronic service may wish to create a new email
14
     address to receive notice from the Court that is separate from that party’s personal or other email
15
     addresses.
16
     Failure to Respond:
17
             6.      Once an Unrepresented Party provides the Court an email address for service, that
18
     party will receive an email from the Court each time a document is filed in this case, and in that email
19
     that party will be directed to a specific location on the internet where the document can be easily
20
     accessed and examined for free.
21
             7.      If such an Unrepresented Party fails to respond to the Notice of Email Address or,
22
     in the alternative, Declaration of Hardship, that party shall be deemed to have consented and agreed
23
     to receive service and subsequent notice of all filings in this matter by taking the responsibility to check
24
     the public website by selecting “Walker River” on the court’s website (www.nvd.uscourts.gov) or by
25
     accessing the public website directly (https://ecf.nvd.uscourt.gov/casedisplay).
26
             8.      In the event any party raises unique circumstances/claims of hardship that attempts to
27
     establish the impossibility of electronic service or, otherwise, to establish that the electronic service
28

                                                          4
 1   process is an undue hardship, the Court shall take up individual circumstances/claims of hardship on a
 2   case-by-case basis in subsequent proceedings. The Court shall subsequently issue any order as needed
 3   based on the Court’s conclusions on the individual circumstances/claims raised.
 4   Service of Motions, Papers, and Documents Filed With the Court:
 5          9.      After this Order has been issued and served as described in paragraphs 3 and 4 above, for
 6   any paper filed with the Court in this Subproceeding, every party shall serve every other party with the
 7   item filed as follows:
 8          a.      that paper will be automatically served on all Represented Parties through the CM/ECF
 9                  system; and
10          b.      notice that a paper has been filed will be automatically served by the Court on all
11                  Unrepresented Parties who consented to get service by email, and such notice will
12                  direct the recipient to view papers through the Court’s website.
13   Availability to Public:
14          10.     All documents filed with this Court concerning this case will be available to the public
15   for free viewing at the Clerk’s Office in Reno, Nevada, and through the website described in paragraph
16   2 above. Free public access to the internet and the Court’s website may be made at the following
17   locations near the Walker River Basin:
18          Nevada libraries near Walker River Basin with public use computers:
19          Carson City Library, 900 N. Roop St., Carson City 89701 (775-887-2244)
20          Churchill County Library, 553 S. Maine St., Fallon 89406 (775-423-7581)
21          Fernley Branch – Lyon County, 575 Silver Lace Blvd., Fernley 89408 (775-575-3366)
22          Mineral County Library, 110 1st St., Hawthorne 89415 (775-945-2778)
23          Douglas County Library, 1625 Library Ln., Minden 89423 (775-782-9841)
24          Lyon County Central Library, 20 Nevin Way, Yerington 89447 (775-463-6645)
25          California libraries near Walker River Basin with public use computers:
26          Mono County Public Libraries
27          94 N. School St., Bridgeport 93517 (760-932-7482)
28          111569 Hwy. 395, Coleville 96107 (530-495-2788)

                                                        5
 1          400 Sierra Park Rd., Mammoth Lakes 93546 (760-934-4777)
 2   Filings by Unrepresented Parties:
 3          11.     Unrepresented Parties may file documents in this subproceeding, 3:73-cv-00127-MMD-
 4   WGC by mail or in person with the Clerk of the Court at:
 5                          Clerk of the Court
                            400 S. Virginia Street, Room 301
 6                          Reno, Nevada 89501
 7          12.     In connection with all such filings, Unrepresented Parties must follow the requirements
 8   set forth in paragraph 10 above and the Local Rules for the Federal District Court of Nevada, which are
 9   available through the Court’s official website (www.nvc.uscourts.gov) and at the Clerk’s Office.
10   Changes of Address and/or Email:
11          13.     The Court maintains the mailing and email address of every Unrepresented Party. Every
12   Unrepresented Party to this action must notify the Court if their email address or mailing address
13   changes. In the event that the Court receives notification from the U.S. Postal Service that a mailing
14   address is no longer valid, or learns that the email address associated with an Unrepresented Party is
15   no longer valid, the Court shall no longer rely upon that address, and shall remove that address from the
16   list maintained. Any Unrepresented Party whose mailing or email address is determined to be invalid
17   may resume receiving correspondence by providing the Court with his/her valid mailing or email
18   address, as the case may be.
19          14.     Notice of all mailing or email address changes must be filed with the Court at:
20                  U.S. District Court Clerk, Attn. 3:73-cv-00127-MMD-WGC Notice Clerk
                    Bruce R. Thompson Courthouse
21                  400 S. Virginia Street, Room 301
                    Reno, Nevada 89501
22
            15.     Unrepresented Parties who fail to notify the Court of mailing or email address changes
23
     and who, as a result of such failure, do not receive notice of a filed document, will nevertheless be
24
     deemed to have notice of that document and all subsequent orders and other filings in this matter.
25
     ///
26
     ///
27
     ///
28

                                                        6
 1   Required Form to Complete and Return to the Court:
 2   16. The Notice of Email Address or, in the alternative, Declaration of Hardship shall be completed
 3   and shall be returned to:
 4
                    U.S. District Court Clerk, Attn: 3:73-cv-00127-MMD-WGC Notice Clerk
 5                  Bruce R. Thompson Courthouse
                    400 S. Virginia Street, Room 301
 6                  Reno, Nevada 89501
 7          17.     Unrepresented Parties needing assistance with the electronic notice and/or filing
 8   procedures provided for herein are encouraged to contact the Clerk of Court at 775-686-5800, 9:00 a.m.
 9   to 4:00 p.m., Monday through Friday, excluding federal holidays.
10   Miscellaneous:
11          18.     All parties are encouraged to keep a copy of this Order and a copy of their completed
12   Notice of Consent to Electronic Service or Request for Continuation of Service by Postcard Notice for
13   future reference.
14          DATED: March 8, 2019.
15
                                                  ____________________________________
16                                                WILLIAM G. COBB
                                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                       7
 1
 2
 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,             )               3:73-cv-00127-MMD-WGC
 6                                         )
                  Plaintiff,               )               NOTICE OF EMAIL ADDRESS, OR
 7                                         )               IN THE ALTERNATIVE,
     WALKER RIVER PAIUTE TRIBE,            )               DECLARATION OF HARDSHIP
 8                                         )
                  Plaintiff-Intervenor,    )
 9           vs.                           )
                                           )
10   WALKER RIVER IRRIGATION               )
     DISTRICT, a corporation, et al.,      )
11                                         )
                  Defendants.              )
12   ______________________________________)
13
     To the Notice Clerk:
14
            I am a defendant in this case who filed a Notice of Appearance, I am not represented by an
15
     attorney, and I previously indicated that I wanted to be sent a postcard notifying me when substantive
16
     pleadings were filed in this case. I hereby respond to the Court’s Order Discontinuing Service by
17
     Postcard Notice.
18
            Instructions to complete this form:
19
            1)      You must fill out either Part I or Part II of this Notice; AND
20
            2)      You must mail the completed form to the Court at the following address, no later
21
                    than May 7, 2019.
22
                    U.S. District Court Clerk, Attn: Attn. 3:73-cv-00127-MMD-WGC Notice Clerk
23                  Bruce R. Thompson U.S. Courthouse
                    400 S. Virginia Street, Room #301
24                  Reno, Nevada 89501
25                                 **********
26   Please keep a copy of this Order and the completed Form for your files.

27
28   Exhibit A                                                                          Page 1 of 3
 1   PART I.        Consent for Electronic Service of Documents:
 2   COMPLETE PART I ONLY IF YOU ARE PROVIDING AN EMAIL ADDRESS.
 3   By completing the information below, I consent to receive electronic notice of filings and/or delivery
     of documents by electronic means at the email address provided. This consent is limited to notification
 4   of documents filed in this case in which I am a defendant, and consists of electronic notice of any Order
     or other filing with a link to the filed document and docket sheet on a separate website. I understand that
 5   if my email address and or mailing address changes, it is my responsibility to notify the Court in writing
     of my new email address and or new mailing address, as applicable, and that if I fail to do so, I will
 6   nevertheless be deemed to have notice of all subsequent Orders and filings in this case.
 7   Name: (Please print legibly) __________________________________________________________
 8   Telephone Number: ________________________________________________________________
 9   Email Address: ____________________________________________________________________
10   Confirm Email Address: _____________________________________________________________
11   Mailing Address: ___________________________________________________________________
12   I declare under the penalty of perjury that the above is true and correct.
13   Signature: ______________________________________________________
14   Date: __________________________________________________________
15   Mail Notice and any changes of mailing and/or email address:
16                  U.S. District Court Clerk, Attn: Attn. 3:73-cv-00127-MMD-WGC Notice Clerk
                    Bruce R. Thompson U.S. Courthouse
17                  400 S. Virginia Street, Room #301
                    Reno, Nevada 89501
18
19
20
21
22
23
24
25   Please keep a copy of this Order and the completed Form for your files.

26
27   Exhibit A                                                                              Page 2 of 3
28
 1   PART II. Declaration of Circumstances/Hardship that Make Electronic Service Impossible
 2
     COMPLETE PART II ONLY IF YOU ARE REQUESTING THE COURT TO APPROVE
 3   NON-ELECTRONIC SERVICE PROCEDURES (POSTCARD NOTICE) FOR YOU.
 4   I have unique circumstances that make electronic service impossible or an undue hardship.
     I understand that the Court will take up my request up in the near future and that the Court may require
 5   additional information from me to address my request. I understand that the Court has exclusive
     authority to determine whether and how I will continue to receive service of filings in this case.
 6
     Please specify your individual circumstances that make electronic service an impossibility
 7   or an undue hardship (attach additional pages if necessary):
 8   _________________________________________________________________________________
 9   _________________________________________________________________________________
10   _________________________________________________________________________________
11
     Name: (Please print legibly) __________________________________________________________
12
     Telephone Number: ________________________________________________________________
13
     Mailing Address:___________________________________________________________________
14
     _________________________________________________________________________________
15
     I understand that if my address changes, it is my responsibility to notify the Court in writing at the below
16   address of my new address, and that if I fail to do so, I will nevertheless be deemed to have notice of
     documents and all subsequent Orders and other filings in this case.
17
     I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the above is true and correct.
18
     Signature: ______________________________________________________
19
     Executed on date: ________________________________________________
20
21   Continuation Request for Postcard Notice and any changes of mailing address:
22                   U.S. District Court Clerk, Attn: 3:73-cv-00127-MMD-WGC Notice Clerk
                     Bruce R. Thompson U.S. Courthouse
23                   400 S. Virginia Street, Room #301
                     Reno, Nevada 89501
24
25
26
     Please keep a copy of this Order and the completed Form for your files.
27
28   Exhibit A                                                                               Page 3 of 3
